Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 24, 2019

The Court of Appeals hereby passes the following order:

A19A1807. DERRICK E. ROBINSON v. GREGORY MCLAUGHLIN et al.

      Prison inmate Derrick E. Robinson sought to file an in forma pauperis civil
action against several prison officials, alleging deprivation of his personal property.
The trial court dismissed the action without prejudice and denied Robinson’s
subsequent motion for an extension of time to file an amendment. Robinson appeals
directly to this Court, but we lack jurisdiction.
      Under the Prison Litigation Reform Act of 1996, an appeal in a civil action
filed by a prisoner must be initiated by filing an application for discretionary review.
See OCGA § 42-12-8, cross-referencing OCGA § 5-6-35; Jones v. Townsend, 267
Ga. 489, 490 (480 SE2d 24) (1997). “Compliance with the discretionary appeals
procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257,
257 (471 SE2d 60) (1996). Because Robinson was incarcerated when he attempted
to file this civil action, his failure to comply with the discretionary review procedure
deprives us of jurisdiction over this direct appeal. See Jones, 267 Ga. at 490-491.
      This appeal is therefore DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/24/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.